Case 21-40512   Doc 46-2   Filed 07/08/21 Entered 07/08/21 10:51:36   Desc Exhibit
                              stipulation Page 1 of 6
Case 21-40512   Doc 46-2   Filed 07/08/21 Entered 07/08/21 10:51:36   Desc Exhibit
                              stipulation Page 2 of 6
Case 21-40512   Doc 46-2   Filed 07/08/21 Entered 07/08/21 10:51:36   Desc Exhibit
                              stipulation Page 3 of 6
Case 21-40512   Doc 46-2   Filed 07/08/21 Entered 07/08/21 10:51:36   Desc Exhibit
                              stipulation Page 4 of 6
Case 21-40512   Doc 46-2   Filed 07/08/21 Entered 07/08/21 10:51:36   Desc Exhibit
                              stipulation Page 5 of 6
Case 21-40512   Doc 46-2   Filed 07/08/21 Entered 07/08/21 10:51:36   Desc Exhibit
                              stipulation Page 6 of 6
